Citation Nr: 1715891	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraines, to include as secondary to Hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 through August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Testimony was received from the Veteran and his spouse during a November 2016 Board hearing.  A transcript of that testimony is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified during his hearing that he has had ongoing headaches since approximately two years after he returned from active duty service in Vietnam.  He observes also that his headaches have intensified since he discontinued interferon therapy for his service-connected Hepatitis C.  He asserts that his headaches are caused by his Hepatitis C.

In addition to the Veteran's express assertions, the service department records show that the Veteran served in Vietnam.  Hence, he is presumed as having been exposed to herbicides.   Also, a Report of Medical History completed by the Veteran during his March 1973 separation examination reports a history of head injury.  Therefore, the evidence appears to raise questions as to whether the Veteran's headaches might be related directly to his active duty service, by way of the reported head injury and/or herbicide exposure.

Post-service treatment records show that the Veteran has been followed sporadically for ongoing headaches.  Those records do not indicate a clear diagnosis for the headaches, and also, offer no opinion as to whether they are related etiologically to either the Veteran's Hepatitis C or active duty service.  The Veteran has not undergone a VA examination of his headaches.

A VA examination to determine the nature and etiology of the Veteran's headaches would be useful in this adjudication of this case.  Such an examination should be afforded to the Veteran.  38 C.F.R. § 3.159 (c)(4) (2016).

Prior to arranging the VA examination requested above, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his headaches since December 2013.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his headaches, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from December 2013 through the present should be associated with the record.  If those records are unavailable, such unavailability should be documented in the record.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his headaches.  The claim file must be made available to the examiner, and the examiner must specify in the examination report that the record was reviewed.

All necessary tests and studies should be conducted.  The examiner should provide a diagnosis for the Veteran's headaches.  For each rendered diagnosis, the examiner should provide an opinion as to each of the following questions:

(a) is it at least as likely as not (a 50 percent probability or greater) that the Veteran's headaches are caused by or resulted from an injury, illness, or event that occurred during the Veteran's active duty service, to include an in-service head injury or presumed herbicide exposure during service in Vietnam?

(b) is it at least as likely as not that the Veteran's headaches are caused by or resulted from the Veteran's service-connected Hepatitis C?

(c) is it at least as likely as not that the Veteran's headaches are caused by or resulted from medications being taken by the Veteran for Hepatitis C?

(d) is it at least as likely as not that the Veteran's headaches are aggravated beyond their natural progression by the Veteran's Hepatitis C?

The examiner's opinions must be accompanied by a complete and detailed rationale with reference to supporting evidence in the record and supporting medical principles.  If the examiner is unable to reach the opinions being sought without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.  Findings from the examination and the examiner's opinions and rationale should be expressed in a typewritten report that is associated with the record.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




